DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment files 08/23/2022 has been entered. Claims 1-13 remain pending in the
application. Applicant’s amendment to the Claims have overcome each and every 35 USC 112 rejection and 35 USC 102 rejection previously set forth in the Non-Final Office Action mailed 05/24/2022. Due to amendments to the claims new Claim objections, 35 USC 112 rejections and a 35 USC 103 rejection are now presented below.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, line(s) 11: “a size of consideration” should be corrected to "a size of a consideration".
Claim 12, line(s) 10: “a size of consideration” should be corrected to “"a size of a consideration".
Appropriate correction is required.


Claim Rejections - 35 USC § 112
As noted above the previous 35 U.S.C. 112(b) rejections previously set forth have been overcome by amendment to the claims. However, new 112(b) issues have arisen due to amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the effect calculation step and the consideration calculation step are executed at a time period according to an operating state of the apparatus” in lines 16-17. It is unclear from the language of the claim if “according to an operating state of the apparatus” is modifying “time period” or “the effect calculation step and the consideration calculation step”. For the purposes of examination the limitation “according to an operating state of the apparatus” shall be interpreted as modifying “the effect calculation step and the consideration calculation step.” This rejection could be overcome by amending the claim language to recite for example, “executed at a time period, the time period determined according to an operating state of the apparatus”.
Claim 9 recites the limitation “the period” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the recited limitation is intended as a new limitation or is referring to the previously recited “time period” in claim 1. This rejection could be overcome by amending the claim language to recite, for example “the time period”.
Claim 11 recites the limitation “the period” in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the recited limitation is intended as a new limitation or is referring to the previously recited “time period” in claim 1. This rejection could be overcome by amending the claim language to recite, for example “the time period”.
Claim 11 recites the limitation “the introduction effect is calculated with the period as small as possible which can be set” in lines 5-6. The term “as small as possible which can be set” in claim 11 is a relative term which renders the claim indefinite. The term “as small as possible which can be set” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term “as small as possible which can be set” renders the limitation “the period” indefinite, because the term “as small as possible which can be set” essentially covers an infinite number of time periods.
Claim 12 recites the limitation “wherein the effect calculation unit calculated the introduction effect at a time period according to an operating state of the apparatus” in lines 15-16. It is unclear from the language of the claim if “according to an operating state of the apparatus” is modifying “time period” or “the effect calculation unit”. For the purposes of examination the limitation “according to an operating state of the apparatus” shall be interpreted as modifying “the effect calculation unit”. This rejection could be overcome by amending the claim language to recite for example, “executed at a time period, the time period determined according to an operating state of the apparatus”.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
an effect calculation step of calculating, based on the performance data, an introduction effect based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced; and
a consideration calculation step of determining a size of consideration for the introduction effect according to a degree of the introduction effect, wherein the consideration is exchanged between a provider and a recipient of the improvement function,
wherein the effect calculation step and the consideration calculation step are executed at a time period according to an operating state of the apparatus, to calculate the introduction effect when the time period has elapsed since a previous calculation of the introduction effect, and to calculate the consideration based on the introduction effect each time the introduction effect is calculated.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “an effect calculation step of calculating, based on the performance data, an introduction effect based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer” language, “calculating” in the context of this claim encompasses the user manually calculating an effect of an improvement.
The limitation “a consideration calculation step of determining a size of consideration for the introduction effect according to a degree of the introduction effect, wherein the consideration is exchanged between a provider and a recipient of the improvement function”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer” language, “determining” in the context of this claim encompasses the user manually determining a size of a consideration.
The limitation “wherein the effect calculation step and the consideration calculation step are executed at a time period according to an operating state of the apparatus, to calculate the introduction effect when the time period has elapsed since a previous calculation of the introduction effect, and to calculate the consideration based on the introduction effect each time the introduction effect is calculated”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer” language, “calculate” in the context of this claim encompasses the user manually calculating the introduction effect and consideration after a time period has elapsed.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
“An upgrade evaluation method” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to evaluating upgrades. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a communication step of performing data communication with a control device which controls an apparatus included in a plant” and “a performance data acquisition step of acquiring performance data of the apparatus via the communication step “ does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “a computer” and “a control device” does/do not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or
are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “upgrade evaluation method” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “a communication step” and “acquiring performance data” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element(s) of “a computer” and “a control device” is/are view as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Examiner further notes that such additional elements are viewed to be well - understood, routine, and conventional (WURC) as evidenced by: Bannai et al. (US 20070094043 A1), Verfuerth et al. (US 20080275802 A1), Yabutani et al. (US 20090177331 A1), and Saito et al. (US 20150253795 A1), Inoue (US 20150212975 A1), Fukushima et al. (US 20020035496 A1) and Tanase (US 20050143876 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “upgrade evaluation method”, and “acquiring performance data” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claim 12 is also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claim 12 recites the additional elements of:
The limitation(s) regarding “an upgrade evaluation device”, “a communication unit”, “a performance data acquisition unit”, “an effect calculation unit”, and “a consideration calculation unit” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-11 and 13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 9-11 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-11 and 13 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 6 and 8 recite generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 20070094043 A1) in view of Fukushima et al. (US 20020035496 A1).

Regarding Claim 1. Bannai teaches:
An upgrade evaluation method (See Fig. 1 and Abstract: energy-saving measures.) executed by a computer (See Fig. 10 and para[0150]: The remote information control server 32 comprises a processing unit (CPU), a storage unit (HDD).), the method comprising: 
a communication step of performing data communication with a control device which controls an apparatus included in a plant (See Fig. 10 and para[0148]: A plurality of measuring instruments of the energy-saving equipment 26 are connected to the monitoring control LAN 22 via remote stations 25, respectively.);
a performance data acquisition step of acquiring performance data of the apparatus via the communication step (See Fig. 8, Fig. 10, Fig. 15, Abstract, and para[0055]: stores past data about an energy consumption … measures present data of the energy consumption.); 
an effect calculation step of calculating, based on the performance data (See para[0055]: energy consumption.), an introduction effect (See Fig. 8, para[0011], and para[0162]: Energy curtailment.) based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced (See Fig. 3, Fig. 8, Abstract, para[0011], and para[0162]: determines the difference of the measured value from the energy consumption before taking the energy-saving measures previously stored in the database.); and
a consideration calculation step of determining a size of consideration for the introduction effect according to a degree of the introduction effect, wherein the consideration is exchanged between a provider and a recipient of the improvement function (See Fig. 3, Fig. 8, para[0011]: calculating the amount of curtailment of the energy costs by comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database, and allowing the energy service enterprise to receive at least a part of the amount of curtailment.),
wherein the effect calculation step and the consideration calculation step are executed at a time period according to an operating state of the apparatus (See Fig. 8, Fig. 10, para[0019], para[0023], para[0078], and para[0150]: the amount collected by the energy service enterprise is determinable on the basis of the operating hours or the operating rate of the energy-saving object equipment or the energy-saving equipment. The energy service enterprise can receive an amount of collection in response to an amount of energy cost curtailment calculated periodically (every three months, for example).), to calculate the introduction effect when the time period has elapsed since a previous calculation of the introduction effect (See Fig. 8, para[0019], and para[0154]: calculated periodically.).
Bannai is silent as to the language of:
to calculate the consideration based on the introduction effect each time the introduction effect is calculated.
Nevertheless Fukushima teaches:
to calculate the consideration based on the introduction effect each time the introduction effect is calculated (See Fig. 3, para[0015], and para[0031]: The business enterpriser server periodically computes the reduced amount of the running cost from the stored data, and determines, for example every month, the reduced amount of the running cost or an amount corresponding to the reduced amount as an amount to be drawn from a bank account designated by the customer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai to calculate the consideration based on the introduction effect each time the introduction effect is calculated such as that of Fukushima. Bannai and Fukushima are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fukushima teaches, “Until the completion of the repayment of the reduced amount of the initial cost, the customer repays on a fixed amount at periodical intervals, or corresponding to the monthly reduced amount of the running cost.” (See para[0029]). One of ordinary skill would have been motivated to modify Bannai, because calculating the consideration each time the introduction effect is calculated would have helped repay the initial costs of the improvement function using the monthly reduced amount of the running cost, recognized by Fukushima.

Regarding Claim 3. Bannai teaches:
The upgrade evaluation method according to claim 2, 
wherein in the consideration calculation step, when the introduction effect is positive, the consideration to be paid from the recipient to the provider is calculated (See Fig. 3, Fig. 8, para[0011], and para[0024]: receive a compensation in an amount corresponding to the quantity of energy curtailment in excess of the assured value.).

Regarding Claim 5. Bannai teaches:
The upgrade evaluation method according to claim 1, 
further comprising: 
an external factor evaluation step of removing, from the performance data, an influence of an operating environment and an operating condition of the apparatus on the performance of the apparatus (See para[0012], para[0023], para[0058], and para[0067]: The quantity of energy curtailment is calculated by comparing the same or substantially the same measured with past data previously stored in the database.), 
wherein in the effect calculation step, the introduction effect is calculated based on the performance data after the influence of the operating environment is removed in the external factor evaluation step (See para[0012], para[0023], para[0058], and para[0067]: The quantity of energy curtailment is calculated by comparing the same or substantially the same measured with past data previously stored in the database.).

Regarding Claim 6. Bannai teaches:
The upgrade evaluation method according to claim 1, 
wherein the improvement function is a control logic of the apparatus, and introduction and non-introduction of the improvement function is switched by execution and non-execution of the control logic (See para[0006], para[0057], and para[0075]: specific operating method or controlling method of energy-saving object facilities.), and 
in the effect calculation step, the introduction effect is calculated based on the difference in performance between when the control logic is executed and when the control logic is not executed (See para[0011]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 7. Bannai teaches:
The upgrade evaluation method according to claim 6, 
wherein in the effect calculation step, the introduction effect when the control logic is executed is calculated based on the difference in performance between a first performance when the control logic is not executed and a second performance when the control logic is executed, wherein the first performance is a performance immediately before or immediately after the control logic is executed (See para[0011], para[0055], and para[0057] – para[0058]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 8. Bannai teaches:
The upgrade evaluation method according to claim 1, 
wherein the improvement function is a component to be introduced into the apparatus (See para[0006], para[0057], and para[0070] – para[0077]: energy-saving equipments.), and in the effect calculation step, the introduction effect is calculated based on the difference in performance before and after the introduction of the component (See para[0011], para[0055], and para[0057] – para[0058]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 10. (Currently Amended) Bannai is silent as to the language of:
The upgrade evaluation method according to claim 1, 
wherein, in the effect calculation step, the introduction effect is calculated each time a load of the apparatus changes.
Nevertheless Fukushima teaches:
wherein, in the effect calculation step, the introduction effect is calculated each time a load of the apparatus changes (See Fig. 5 and para[0042] – para[0043]: the ESP server 10a separately calculates the energy charge for day power and the energy charge for midnight power (S8c) and charges the customer these energy charges.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai wherein, in the effect calculation step, the introduction effect is calculated each time a load of the apparatus changes such as that of Fukushima. Bannai and Fukushima are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fukushima teaches, “In addition, the ESP has the advantage that it is possible to improve load leveling and the rate of facility operation.” (See para[0043]). One of ordinary skill would have been motivated to modify Bannai, because calculating an introduction effect each time a load changes would have helped to improve load leveling, as recognized by Fukushima.

Regarding Claim 11. (Currently Amended)
The upgrade evaluation method according to claim 1, 
wherein, in the effect calculation step, if a load of the apparatus is constant, the introduction effect is calculated with the period as small as possible which can be set (See para[0128]: the process in executed at intervals of a certain period of time (.DELTA.t: for example, every 15 minutes or every hour).).

Regarding Claim 12. (Currently Amended) Bannai teaches:
An upgrade evaluation device (See Fig. 1 and Abstract: energy-saving measures.) comprising: 
a communication unit that performs data communication with a control device which controls an apparatus included in a plant (See Fig. 10 and para[0148]: A plurality of measuring instruments of the energy-saving equipment 26 are connected to the monitoring control LAN 22 via remote stations 25, respectively.);
a performance data acquisition unit that acquires performance data of an apparatus (See Fig. 8, Fig. 10, Fig. 15, Abstract, and para[0055]: stores past data about an energy consumption … measures present data of the energy consumption.); 
an effect calculation unit that calculates, based on the performance data (See para[0055]: energy consumption.), an introduction effect (See Fig. 8, para[0011], and para[0162]: Energy curtailment.) based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced (See Fig. 3, Fig. 8, Abstract, para[0011], and para[0162]: determines the difference of the measured value from the energy consumption before taking the energy-saving measures previously stored in the database.), 
a consideration calculation unit that determines a size of consideration for the introduction effect according to a degree of the introduction effect, wherein the consideration is exchanged between a provider and a recipient of the improvement function (See Fig. 3, Fig. 8, para[0011]: calculating the amount of curtailment of the energy costs by comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database, and allowing the energy service enterprise to receive at least a part of the amount of curtailment.),
wherein the effect calculation unit calculates the introduction effect at a time period according to an operating state of the apparatus (See Fig. 8, Fig. 10, para[0019], para[0023], para[0078], and para[0150]: the amount collected by the energy service enterprise is determinable on the basis of the operating hours or the operating rate of the energy-saving object equipment or the energy-saving equipment. The energy service enterprise can receive an amount of collection in response to an amount of energy cost curtailment calculated periodically (every three months, for example).) when the time period has elapsed since a previous calculation of the introduction effect (See Fig. 8, para[0019], and para[0154]: calculated periodically.).
Bannai is silent as to the language of:
wherein the consideration calculation unit calculates the consideration based on the introduction effect calculated by the effect calculation unit each time the introduction effect is calculated at the time period.
Nevertheless Fukushima teaches:
wherein the consideration calculation unit calculates the consideration based on the introduction effect calculated by the effect calculation unit each time the introduction effect is calculated at the time period (See Fig. 3, para[0015], and para[0031]: The business enterpriser server periodically computes the reduced amount of the running cost from the stored data, and determines, for example every month, the reduced amount of the running cost or an amount corresponding to the reduced amount as an amount to be drawn from a bank account designated by the customer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai wherein the consideration calculation unit calculates the consideration based on the introduction effect calculated by the effect calculation unit each time the introduction effect is calculated at the time period such as that of Fukushima. Bannai and Fukushima are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fukushima teaches, “Until the completion of the repayment of the reduced amount of the initial cost, the customer repays on a fixed amount at periodical intervals, or corresponding to the monthly reduced amount of the running cost.” (See para[0029]). One of ordinary skill would have been motivated to modify Bannai, because calculating the consideration each time the introduction effect is calculated would have helped repay the initial costs of the improvement function using the monthly reduced amount of the running cost, recognized by Fukushima.

Claim(s) 2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 20070094043 A1) in view of Fukushima et al. (US 20020035496 A1) as applied to claims 1 and 12 above, and further in view of Inoue (US 20150212975 A1).

Regarding Claim 2. (Currently Amended) Bannai teaches:
The upgrade evaluation method according to claim 1, 
wherein, in the effect calculation step, the performance when the improvement function is not introduced is set as a standard (See para[0012], and para[0055]: Energy consumption before taking energy-saving measures. Prepare a database of past data before modification.), and the introduction effect is calculated to be positive if the performance when the improvement function is introduced exceeds the standard (See Fig. 3, Fig. 8, para[0011], and para[0024]: receive a compensation in an amount corresponding to the quantity of energy curtailment in excess of the assured value.).
Bannai is silent as to the language of:
the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard.
Nevertheless Inoue teaches:
the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard (See Fig. 3 and para[0048] – para[0049]: when the plot points are positioned above the baseline, this means that the energy efficiency degraded compare with that for the baseline period.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai wherein the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard such as that of Inoue. Bannai and Inoue are analogous to the instant application, because all of the references are directed to the same field of endeavor. Inoue teaches, “In this case, the distance from the baseline to the plot point along the vertical axis means the degree of energy increase” (See para[0049]). One of ordinary skill would have been motivated to modify Bannai, because determining if the performance of the improvement function is negative would have helped to determine how much the energy increased, as recognized by Inoue.

Regarding Claim 4. Bannai teaches:
The upgrade evaluation method according to claim 2, 
wherein in the consideration calculation step, when the introduction effect is negative, the consideration to be paid from the provider to the recipient is calculated (See para[0013]: When the quantity of energy curtailment is under a predetermined reference value, the energy service enterprise provides maintenance or improvement without compensation of the equipment to which the energy saving is applied so as to satisfy the reference value.).

Regarding Claim 13. (Currently Amended) Bannai teaches:
The upgrade evaluation device according to claim 12, 
further comprising: 
wherein the effect calculation unit sets the performance when the improvement function is not introduced as a standard (See para[0012], and para[0055]: Energy consumption before taking energy-saving measures. Prepare a database of past data before modification.), and calculates the introduction effect to be positive if the performance when the improvement function is introduced exceeds the standard, and calculates the introduction effect to be negative if the performance when the improvement function is introduced falls below the standard (See Fig. 3, Fig. 8, para[0011], and para[0024]: receive a compensation in an amount corresponding to the quantity of energy curtailment in excess of the assured value.).
Bannai is silent as to the language of:
the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard.
Nevertheless Inoue teaches:
the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard (See Fig. 3 and para[0048] – para[0049]: when the plot points are positioned above the baseline, this means that the energy efficiency degraded compare with that for the baseline period.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai wherein the introduction effect is calculated to be negative if the performance when the improvement function is introduced falls below the standard such as that of Inoue. Bannai and Inoue are analogous to the instant application, because all of the references are directed to the same field of endeavor. Inoue teaches, “In this case, the distance from the baseline to the plot point along the vertical axis means the degree of energy increase” (See para[0049]). One of ordinary skill would have been motivated to modify Bannai, because determining if the performance of the improvement function is negative would have helped to determine how much the energy increased, as recognized by Inoue.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 20070094043 A1) in view of Fukushima et al. (US 20020035496 A1) as applied to claim 1 above, and further in view of Tanase (US 20050143876 A1).

Regarding Claim 9. (Currently Amended) Bannai is silent as to the language of:
The upgrade evaluation method according to claim 1, 
wherein, in the effect calculation step, a time from a start-up of the apparatus to a stop of the apparatus is taken as a unit of the period, and the introduction effect is calculated with the period.
Nevertheless Tanase teaches:
wherein, in the effect calculation step, a time from a start-up of the apparatus to a stop of the apparatus is taken as a unit of the period, and the introduction effect is calculated with the period (See para[0014], para[0021], para[0022], and para[0182]: The evaluation unit performs the energy-saving evaluation based on the length of time during the stop state is maintained.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai wherein, in the effect calculation step, a time from a start-up of the apparatus to a stop of the apparatus is taken as a unit of the period, and the introduction effect is calculated with the period such as that of Tanase. Bannai and Tanase are analogous to the instant application, because all of the references are directed to the same field of endeavor. Tanase teaches, “However, individual user cannot apprehend how environmentally friendly their driving (ecological driving) is. This is a problem that applies in common to all users who control machine (e.g., planes, ships and power generator engines; hereinafter, all of them are generally referred to as "engine-mounted machine") powered by operating mechanisms driven by the energy produced by burning fuel.” (See). One of ordinary skill would have been motivated to modify Bannai, because calculating the introduction effect using period from start-up to stop of an apparatus would have helped to inform a user how environmentally friendly their use of the machine was, as recognized by Tanase.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant argues that: It is evident that the subject features recited in both the previous form of claim 1, and especially as amended in this paper, could not practically be performed in the human mind without the associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application and recited in the claims.
Applicant’s arguments with respect to the rejection of the amended independent claims 1 and 12 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from  manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether the a claim recites a judicial exception is not whether each and every limitation recited in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind. Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer.

Applicant argues that: It is thus evident from at least the above-underlined portions of claim 1 that the claims of the present application are therefore directed to a particular, limited application of an upgrade evaluation method that includes a communication step of performing data communication with a control device which controls an apparatus included in a plant and acquiring performance data of the apparatus included in the plant, and thus they do not monopolize any abstract idea in practice.
Applicant’s arguments with respect to the rejection of the amended independent claims 1 and 12 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claims 1 and 12 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained. 

Applicant agues that: The Examiner goes on to note in the last sentence of the paragraph spanning pages 6-7 of the Office Action "that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by" particular references applied in the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103. However, those rejections are respectfully traversed as being inapplicable to the claims as amended for the reasons set forth in detail in the following section of these remarks with regard to those rejections.
Applicant’s arguments with respect to the rejection of the amended independent claims 1 and 12 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements are viewed as well-understood, routine, or conventional (WURC) as evidenced by: Bannai et al. (US 20070094043 A1), Verfuerth et al. (US 20080275802 A1), Yabutani et al. (US 20090177331 A1), and Saito et al. (US 20150253795 A1), Inoue (US 20150212975 A1), Fukushima et al. (US 20020035496 A1) and Tanase (US 20050143876 A1).

Applicant argues that: In contrast with the disclosure of Bannai, Applicant respectfully submits that the disclosure of the present application possesses the following important features: A)   An assured value is not set, and the manufacturer can receive a reward corresponding to an effect when the effect exists.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an assured value is not set) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that: The consideration is calculated when the introduction effect is calculated without waiting for a report timing.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863